               1
               2
               3
               4
               5
               6
               7                               UNITED STATES DISTRICT COURT
               8                               EASTERN DISTRICT OF CALIFORNIA
               9
              10 RALPH COLEMAN, et al.,                           Case No. 2:90-CV-00520-KJM-DB
              11                 Plaintiffs,                      STIPULATION AND ORDER FOR
                                                                  RELIEF FROM SEPTEMBER 13, 2019
              12          v.                                      EVIDENTIARY HEARING
                                                                  DEADLINES
              13 GAVIN NEWSOM, et al.,
              14                 Defendants.                      Judge: Hon. Kimberly J. Mueller
              15
              16          On June 21, 2019, the parties jointly proposed steps they deemed necessary to
              17 prepare for the evidentiary hearing scheduled for September 13, 2019. (ECF No. 6205).
              18 On July 11, 2019, the Court approved the parties’ joint request and issued an order
              19 scheduling deadlines in advance of the hearing. (ECF No. 6216.) The Court ordered the
              20 parties to exchange a list of evidentiary exhibits by August 23, 2019, to exchange
              21 demonstrative exhibits by August 30, 2019, and to file a joint list of exhibits by September
              22 5, 2019. (Id. at 2.) At the parties’ request, the Court later extended the deadline for
              23 submission of the parties’ stipulation and joint statement to July 22, 2019. (ECF No. 6219
              24 at 2.)
              25          In its August 14, 2019 Order, the Court indicated that it was “inclined to move the
              26 evidentiary hearing to the week of October 15, 2019,” and hold a quarterly status
              27 conference on September 13, 2019 instead of the evidentiary hearing. (ECF No. 6242 at
              28
                                                                 1
                     STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3426591.1]                     DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
               1 13.) The Court requested that the parties present their views on its proposed schedule.
               2 (Id.)
               3         The parties met and conferred regarding the Court’s proposed schedule and do not
               4 object to continuing any evidentiary hearing to the week of October 15, 2019. Nor do the
               5 parties object to the Court conducting a regular quarterly status conference on September
               6 13, 2019 in lieu of the evidentiary hearing.
               7         Accordingly, the parties jointly request an order granting them relief from the
               8 deadlines previously set in anticipation of a hearing on September 13, 2019. And the
               9 parties ask that the Court set new deadlines, or order the parties to meet and confer and
              10 stipulate to new pre-hearing deadlines, in any further order scheduling the evidentiary
              11 hearing, if appropriate.
              12         IT IS SO STIPULATED.
              13 DATED: August 22, 2019                  Respectfully submitted,
              14                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              15
                                                         By: /s/ Cara E. Trapani
              16                                             Cara E. Trapani
              17
                                                         Attorneys for Plaintiffs
              18
                   DATED: August 22, 2019                XAVIER BECERRA
              19                                         Attorney General of California
              20                                         By: /s/ Robert W. Henkels
              21                                             Robert W. Henkels
                                                             Deputy Attorney General
              22
              23                                         Attorneys for Defendants

              24
                                                 ORDER OF THE COURT
              25
              26         The deadlines set forth in paragraphs 3 through 6 of this Court’s July 11, 2019
              27 Order (ECF No. 6216) are hereby VACATED. The Court shall set new deadlines in its
              28 order rescheduling the evidentiary hearing previously set for September 13, 2019. The
                                                               2
                    STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3426591.1]                    DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
               1 parties shall meet and confer and propose new pre-hearing deadlines in their next set of
               2 filings related to the evidentiary hearing.
               3         PURSUANT TO STIPULATION, AS CLARIFIED, IT IS SO ORDERED.
               4
               5 DATED: August 23, 2019.
               6
               7
                                                               UNITED STATES DISTRICT JUDGE
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                 3
                    STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3426591.1]                    DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
